DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 and 4-21 are pending in this Office Action.

Response to Arguments
Applicant’s arguments filed in the amendment filed 06/10/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Drawings
The formal drawings received on 08/09/2021 have been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,297,039 in view of Wilson et al. (Pub. No.: US 2013/0275463, hereinafter, “Wilson”), because Claims 1-2 and 4-20 of the instant application are obvious variants of claims 1-20 in U.S. Patent No. US 11297039 in view of Wilson et al. (Pub. No.: US 2013/0275463, hereinafter, “Wilson”).
Instant Application
U.S. Patent No. US 11,297,039
Claims 1, 8, 15. A method for providing a notification system in a virtual private network (VPN), the method comprising: 
receiving, by a VPN server from a user device, an indication that data of interest is to be requested, 
the indication including domain information associated with a host device capable of providing the data of interest;
transmitting, by a VPN server based at least in part on the domain information, a notification indicating to the user device that the data of interest to be requested from the host device potentially includes harmful content; and 


enabling, by the VPN server based at least in part on receiving a response to the notification, an update to stored host device information stored in a central database, the update indicating a change to a likelihood that the data of interest includes the harmful content.

1, 8, 15. A method for providing a notification system in a virtual private network (VPN), the method comprising: configuring a VPN server to receive, from a user device, an indication that data of interest is to be requested, the indication including domain information associated with a host device capable of providing the data of interest; and configuring the VPN server to transmit, based at least in part on the domain information, a notification indicating to the user device that the data of interest to be received from the host device potentially includes harmful content.



Claims 2, 9, 16. The method of claim 1, 
wherein transmitting the notification includes transmitting the notification prior to obtaining the data of interest from the host device.

2, 9, 16. The method of claim 1, wherein configuring the VPN server to transmit the notification includes configuring the VPN server to transmit the notification prior to obtaining the data of interest from the host device.

Claims 4, 11, 18. The method of claim 1, 
further comprising:
comparing obtained host device information, obtained based at least in part on the domain information, with the stored host device information, stored in the central database, to determine whether the data of interest potentially includes harmful content.

4, 11, 18. The method of claim 1, further comprising: configuring the VPN server to compare obtained host device information, obtained based at least in part on the domain information, with stored host device information, stored in a central database, to determine whether the data of interest potentially includes the harmful content.

Claims 5, 12, 19. The method of claim 1, 
further comprising:
comparing obtained host device information, obtained based at least in part on the domain information, with the stored host device information to determine whether the data of interest potentially includes harmful content, 
wherein transmitting the notification includes transmitting the notification based at least in part on determining that the obtained host device information matches the stored host device information.

5, 12, 19. The method of claim 1, further comprising: configuring the VPN server to compare obtained host device information, obtained based at least in part on the domain information, with stored host device information to determine whether the data of interest potentially includes the harmful content, wherein configuring the VPN server to transmit the notification includes configuring the VPN server to transmit the notification based at least in part on determining that the obtained host device information matches the stored host device information.

Claims 6, 13, 20. The method of claim 1, 
further comprising:
transmitting the domain information to a domain name services (DNS) server to obtain host device information, which includes a domain name or an internet protocol (IP) address associated with the host device.

6, 13, 20. The method of claim 1, further comprising: configuring the VPN server to transmit the domain information to a domain name services (DNS) server to obtain host device information, which includes a domain name or an internet protocol (IP) address associated with the host device.

Claims 7, 14. The method of claim 1, 
further comprising:
transmitting obtained host device information, obtained based at least in part on the domain information, to the user device with the notification.

7, 14. The method of claim 1, further comprising: configuring the VPN server to transmit obtained host device information, obtained based at least in part on the domain information, to the user device with the notification.



However, Wilson teaches: enabling, by the server based at least in part on receiving a response to the notification, an update to stored host device information stored in a central database, the update indicating a change to a likelihood that the data of interest includes the harmful content. – in paragraph [0025] (The user who received the message can then make a contribution to the database by indicating that the message is spam. In one embodiment, the mail client software includes a "junk" button in its user interface. The user can click on this button to indicate that a message is junk. Without further action from the user, the software automatically extracts information from the message, submits the information to the server. The mail client software also updates the user's configurations accordingly. For instance, the software may add the sender's address to a blacklist. The blacklist is a list of addresses used for blocking messages. Once an address is included in the blacklist, future messages from that address are automatically blocked.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify U.S. Patent No. US 11,297,039 with Wilson to include enabling, by the server based at least in part on receiving a response to the notification, an update to stored host device information stored in a central database, the update indicating a change to a likelihood that the data of interest includes the harmful content, as taught by Wilson, in paragraphs [0003]-[0005], to classify and block messages that are a nuisance for users and waste system resources, often promote distasteful subjects, and sometimes sponsor outright scams.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010)(en banc); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, ___ (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, ___ (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”).
Even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Ariad, 598 F.3d at 1349.
The standard for description of computer-implemented functions is a description within the specification itself of the algorithm steps that are necessary to perform the claimed function. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). See also Aristocrat Technologies v. IGT, 521 F.3d 1328 (Fed. Cir. 2008). Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Hayes, 982 F.2d at 1534.
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc. v. Earth Res. Mapping Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163.05(I)(3)(i)(A)), reduction to drawings ((i)(B)), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus ((i)(C)). See Eli Lilly, 119 F.3d at 1568.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. That means the algorithm steps which achieve the function must be described in sufficient detail that one of ordinary skill in the art would reasonably conclude that the applicant had possession of the claimed subject matter. The applicant must provide at least a single set of algorithm steps which perform the function, but even then that only entitles the applicant to claim those steps, as a claim to the broader function without proof of the enlarged scope is insufficient under Lizardtech. Therefore, a claim to the functional result must include at least a single means, and then other means or some expanding principle sufficient to prove possession of the full scope.
In the instant case:
Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “receiving, by a VPN server from a user device, an indication that data of interest is to be requested, the indication including domain information associated with a host device capable of providing the data of interest; transmitting, by a VPN server based at least in part on the domain information, a notification indicating to the user device that the data of interest to be requested from the host device potentially includes harmful content; and enabling, by the VPN server based at least in part on receiving a response to the notification, an update to stored host device information stored in a central database, the update indicating a change to a likelihood that the data of interest includes the harmful content” of claim(s) 1, 8, and 15. The aforementioned limitations are merely examples and there may be additional limitations for which the Applicant does not even disclose a representative number of species in the specification for the claimed genus for achieving the additional functionalities. A claim to functionality must be supported by at least a single algorithm or step/procedure for achieving it, see Ariad and Hayes, above. Even if Applicant discloses an algorithm or step/procedure for achieving the functionality, a claim to functionality is overbroad of the disclosure of a single means of achieving it, as described by Lizardtech, Ariad and Eli Lily above. Because applicant is seeking to claim more than he has invented, the full scope of his claim is not described and a 112, 1st rejection is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No.: US 2018/0300475, hereinafter, “Zhang”) in view of Robinson et al. (Pub. No.: US 2019/0014087, hereinafter, “Robinson”), and further in view of Wilson et al. (Pub. No.: US 2013/0275463, hereinafter, “Wilson”).
Claims 1, 8, 15. Zhang teaches:
A method for providing a notification system in a network, the method comprising: – in paragraphs [0052], [0056] (The server 220 communicates to the terminal 210 a warning page IP address (e.g., alerting a user of terminal 210 of the potential that the requested domain is not secure). The server 220 can be an “Alert server”, and in response to determining that the requested domain is malicious, the warning page (e.g., hosted on the “Alert server”) to user. The warning page can suggest that the user not to continue visit this page (e.g., corresponding to the malicious domain).)
receiving, by a server from a user device, an indication that data of interest is to be requested, the indication including domain information associated with a host device capable of providing the data of interest; – in paragraphs [0052], [0077] (Terminal 210 sends network requests to server 210. A network request comprises domain information. The domain information can comprise domain name information. At 450, a network request is received. An application running on terminal 410 can generate a network request. The network request can be communicated from the application to a network layer of terminal 410. For example, the application running on terminal 410 calls an interface in the terminal system network layer to send a network request. The application can generate and communicate the network request in response to a user input or another event occurring on terminal 410 or the application running thereon. For example, a user can input a selection to navigate to, or access, a network resource (e.g., a web page).)
transmitting, by the server based at least in part on the domain information, a notification indicating to the user device that the data of interest to be requested from the host device potentially includes harmful content; and – in paragraph [0080] (If DNS server 420 determines that the requested domain name (e.g., the domain name corresponding to the network request) is of a malicious website, at 456, DNS server 420 communicates an IP containing a warning page or another alert indicating that the requested domain name is potentially malicious.)

Zhang does not explicitly teach:
	wherein the network is a virtual private network (VPN); wherein the server is a VPN server.
However, Robinson teaches:
	wherein the network is a virtual private network (VPN); wherein the server is a VPN server – in paragraph [0063] (. FIG. 1 also shows a virtual private network (VPN) server 240.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang with Robinson to include wherein the network is a virtual private network (VPN); wherein the server is a VPN server, as taught by Robinson, in paragraph [0009], to protect users from risks of insecure connections and from malware.

Combination of Zhang and Robinson does not explicitly teach:
enabling, by the server based at least in part on receiving a response to the notification, an update to stored host device information stored in a central database, the update indicating a change to a likelihood that the data of interest includes the harmful content.
	However, Wilson teaches:
enabling, by the server based at least in part on receiving a response to the notification, an update to stored host device information stored in a central database, the update indicating a change to a likelihood that the data of interest includes the harmful content. – in paragraph [0025] (The user who received the message can then make a contribution to the database by indicating that the message is spam. In one embodiment, the mail client software includes a "junk" button in its user interface. The user can click on this button to indicate that a message is junk. Without further action from the user, the software automatically extracts information from the message, submits the information to the server. The mail client software also updates the user's configurations accordingly. For instance, the software may add the sender's address to a blacklist. The blacklist is a list of addresses used for blocking messages. Once an address is included in the blacklist, future messages from that address are automatically blocked.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang and Robinson with Wilson to include enabling, by the server based at least in part on receiving a response to the notification, an update to stored host device information stored in a central database, the update indicating a change to a likelihood that the data of interest includes the harmful content, as taught by Wilson, in paragraphs [0003]-[0005], to classify and block messages that are a nuisance for users and waste system resources, often promote distasteful subjects, and sometimes sponsor outright scams.

Claims 2, 9, 16. Combination of Zhang, Robinson, and Wilson teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Zhang teaches:
wherein transmitting the notification includes transmitting the notification prior to obtaining the data of interest from the host device. – in paragraph [0056] (The server 220 can be an “Alert server”, and in response to determining that the requested domain is malicious, the warning page (e.g., hosted on the “Alert server”) to user. The warning page can suggest that the user not to continue visit this page (e.g., corresponding to the malicious domain), however, if user insists on visiting the page (e.g., corresponding to the malicious domain), the user can click the button on warning page to visit original malicious page.)

Claims 4, 11, 18. Combination of Zhang, Robinson, and Wilson teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Zhang teaches:
further comprising: comparing obtained host device information, obtained based at least in part on the domain information, with the stored host device information, stored in the central database, to determine whether the data of interest potentially includes harmful content. – in paragraph [0056] (Server 220 can determine whether a domain name corresponding to a network request is malicious based on mappings of domain names to access-prohibited website domains or mappings of domain names to domain name access information that otherwise indicates access restriction information (e.g., a white list, a black list, etc.). As an example, domain name information corresponding to the domain name is communicated to the server 220, and server 220 uses the domain name information in the network request as a basis to determine whether the domain name information is consistent with (e.g., matches) pre-saved access-prohibited website domain name information.)

Claims 5, 12, 19. Combination of Zhang, Robinson, and Wilson teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Zhang teaches:
further comprising: comparing obtained host device information, obtained based at least in part on the domain information, with the stored host device information to determine whether the data of interest potentially includes harmful content, – in paragraph [0056] (Server 220 can determine whether a domain name corresponding to a network request is malicious based on mappings of domain names to access-prohibited website domains or mappings of domain names to domain name access information that otherwise indicates access restriction information (e.g., a white list, a black list, etc.). As an example, domain name information corresponding to the domain name is communicated to the server 220, and server 220 uses the domain name information in the network request as a basis to determine whether the domain name information is consistent with (e.g., matches) pre-saved access-prohibited website domain name information.)
wherein transmitting the notification includes transmitting the notification based at least in part on determining that the obtained host device information matches the stored host device information. – in paragraph [0056] (The server 220 can be an “Alert server”, and in response to determining that the requested domain is malicious, the warning page (e.g., hosted on the “Alert server”) to user. The warning page can suggest that the user not to continue visit this page (e.g., corresponding to the malicious domain), however, if user insists on visiting the page (e.g., corresponding to the malicious domain), the user can click the button on warning page to visit original malicious page.)

Claims 6, 13, 20. Combination of Zhang, Robinson, and Wilson teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Zhang teaches:
further comprising: transmitting the domain information to a domain name services (DNS) server to obtain host device information, which includes a domain name or an internet protocol (IP) address associated with the host device. – in paragraphs [0052], [0077], [0078] (Terminal 210 sends network requests to server 210. A network request comprises domain information. The domain information can comprise domain name information. At 450, a network request is received. An application running on terminal 410 can generate a network request. The network request can be communicated from the application to a network layer of terminal 410. For example, the application running on terminal 410 calls an interface in the terminal system network layer to send a network request. The application can generate and communicate the network request in response to a user input or another event occurring on terminal 410 or the application running thereon. For example, a user can input a selection to navigate to, or access, a network resource (e.g., a web page). Terminal 410 communicates the network request to DNS server 420. In some embodiments, in response to receiving the network request, the terminal system network layer first uses a DNS service to send the domain name of the network request to a secure DNS server (e.g., DNS server 420).)

Claims 7, 14. Combination of Zhang, Robinson, and Wilson teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Zhang teaches:
further comprising: transmitting obtained host device information, obtained based at least in part on the domain information, to the user device with the notification. – in paragraph [0080] (If DNS server 420 determines that the requested domain name (e.g., the domain name corresponding to the network request) is of a malicious website, at 456, DNS server 420 communicates an IP containing a warning page or another alert indicating that the requested domain name is potentially malicious.)

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No.: US 2018/0300475, hereinafter, “Zhang”) in view of Robinson et al. (Pub. No.: US 2019/0014087, hereinafter, “Robinson”), and further in view of Wilson et al. (Pub. No.: US 2013/0275463, hereinafter, “Wilson”) and Rezvani et al. (Pub. No.: US 2022/0277654, hereinafter, “Rezvani”).
Claim 21. Combination of Zhang, Robinson, and Wilson teaches The method of claim 1 – refer to the indicated claim for reference(s).  

Combination of Zhang, Robinson, and Wilson does not explicitly teach:
further comprising: assigning a notification token to the user device corresponding to a type of operating system used by the user device, the notification being based at least in part on the notification token such that the notification is compatible with the type of operating system.
However, Rezvani teaches:
further comprising: assigning a notification token to the user device corresponding to a type of operating system used by the user device, the notification being based at least in part on the notification token such that the notification is compatible with the type of operating system. – in paragraph [0058] (The restriction analysis engine 214 may use any suitable technique or combination of techniques to transmit the notification to the user device 106, including but not limited to a push notification supported by an operating system of the user device 106 (including but not limited to an Apple Push Notification service (APNs) notification or a Google Cloud Messaging notification), an application-directed SMS message, an email, and an HTTP push. In some embodiments, the addressing information, device tokens, and/or other information for transmitting the notification to the user device 106 is stored in the user profile for use at block 336.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang, Robinson, and Wilson with Rezvani to include assigning a notification token to the user device corresponding to a type of operating system used by the user device, the notification being based at least in part on the notification token such that the notification is compatible with the type of operating system, as taught by Zhang, in paragraph [0039], to reduce the risks of malicious third parties in connection with network requests sent by an application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449